Appellant files a motion for rehearing in which he attempts to raise a number of questions relative to matters pertaining to the presentment of the indictment and formation of the grand jury. These matters, if available to appellant, should have been presented to the District Court of San Jacinto County prior to the change of venue granted to the District Court of Polk County. It does not appear from the record in the case that any of these questions were ever presented to the lower court. None of the questions appear to be of a fundamental character and same can not be here raised for the first time.
Appellant complains because the record does not state that the trial court informed appellant of his right to make application for a suspended sentence. No issue was made of this in the court below in any way, notwithstanding that appellant was apparently represented by able counsel. We do not think it necessary that the record show such fact affirmatively.
Finding nothing in the motion presenting any error, same will be overruled.
Overruled.